576 F.2d 696
1979-1 Trade Cases   62,427
Edgar E. WHITWORTH, d/b/a Dinkie's Food Mart, Plaintiff-Appellant,v.Dallas PERKINS et al., Defendants-Appellees.
No. 76-1593.
United States Court of Appeals,Fifth Circuit.
July 17, 1978.

William Thomas Jacks, Austin, Tex., for plaintiff-appellant.
Beverly Tarpley, Charles D. Scarborough, Abilene, Tex., for Perkins et al.
Donald Scott Thomas, Jr., Austin, Tex., for Tom Roden and Pinkie's Inc.
On Remand from United States Supreme Court.
Before TUTTLE, CLARK and RONEY, Circuit Judges.
PER CURIAM:


1
The judgment of this Court reported at 559 F.2d 378 (5th Cir. 1977) has been vacated and remanded by the Supreme Court for further consideration in light of its opinion in City of Lafayette v. Louisiana Power & Light Co., --- U.S. ----, 98 S.Ct. 1123, 55 L.Ed.2d 364 (1978).


2
Upon reconsideration in light of City of Lafayette, the opinion of this Court as published is reinstated and the judgment of the district court is reversed and remanded for further proceedings consistent with our opinion and that of the Supreme Court.


3
REVERSED AND REMANDED.